Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 1 of 10

UNITED STATES DISTRICT COURT
for the
5th Circuit of The Southern Division of Mississippi

COMPLAINT

I. The Parties to This Complaint 4 : IG cy BY 7 WLer

A. The Plaintiff -
Zorri N. Rush
6912 Mount Vernon Rd
Eupora / Webster
MS 39744
662 753 1249
zorrirush@hotmail.com

B. The Defendants -
Mountain Laurel Assurance Company
6300 Wilson Mills Road, N71C
Mayfield Village, OH 44143
888-569-8942

SOUTHERN D

   
  
 

    

STRICT OF MISSISSIBP) |

MAY 16 2019

ARTHUR JOHNSTON
DEP

 

 

  

il. JURISDICTION

Plaintiff, Zorri Rush, is before the court petitioning for an order to compel arbitration in
accordance with the United States Constitution that embodies the declaration of independence.
This document encouraging that WHEN in the Course of human events, it becomes necessary
for one people to dissolve the political bands which have connected them with another, and to
assume among the powers of the earth, the separate and equal station to which the Laws of
Nature and of Nature’s God entitle them, a decent respect to the opinions of mankind requires
that they should declare the causes which impel them to the separation.

In the petition before this court, the plaintiff asserts a violation of the United States Constitution
which We hold these truths to be self-evident, that all men are created equal, that they are
endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and
the pursuit of Happiness. That to secure these rights, Governments are instituted among Men,
deriving their just powers from the consent of the governed. The defendants in this case are
residents of a different state as noted in section I. B. and in accordance with federal regulations
such cases can be filed in the U.S District courts in order to resolve such disputes.

28 USC JUDICIARY AND JUDICIAL PROCEDURE

PART IV-JURISDICTION AND VENUE

CHAPTER 85-DISTRICT COURTS; JURISDICTION

§1332. Diversity of citizenship; amount in controversy; costs

1 of 9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 2 of 10

Therefore, the plaintiff's petition to the court observes the right of the district court to address
matters concerning violations of the constitutions arising from congressional prescription for
such grievances. The complaint outlined against the defense will prove the actions in violations
of the laws written by Congress have stripped the plaintiff of his constitutional rights as listed
below. These rights consist of a loss of property resulting from negligence and intentional
discrimination while disregarding the laws protecting Americans. As Article 1 reads, no law
prohibits the plaintiff from seeking redress in this matter. However, the subsequent laws require
these issues be addressed to assure the rights of all citizens are preserved through an efficient
government of laws.

CONSTITUTION OF THE UNITED STATES OF AMERICA—1787 4
ARTICLE [IV]
ARTICLE [V]
ARTICLE [XIV]
SECTION 1.

Subsequent to these constitutional provisions, the Northern District of Mississippi is the most
proper venue to proceed with a course of action to resolve such a dispute.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1390. Scope

Portions of this case involve interstate commerce and federal rules also stipulate the
proceedings for such matters be brought only in the court which referred the question or issue
which places jurisdiction in the Northern District for venue purposes. (United States v.
Southeastern Underwriters 322 U.S.533 1944)

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1398. interstate Commerce Commission's orders

However, the court may direct actions or proceedings be transferred if the current venue is
experiencing administrative allocations of duties that may affect the outcome of a trial. Itis
common knowledge that the Northern District is tasked with relocating and restructuring several
divisions within the Northern District which would qualify this case for transfer if filed in the
Northern District.(578 U.S.__- 2016) .

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1405. Creation or alteration of district or division

2o0f9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 3 of 10

In addition to the construction and case allocation in the Northern District, the plaintiff has also
filed a judicial misconduct complaint of bias against the clerk and chief justice which employs
the Southern District as the nearest division to accept the case once an issue of bias has been
identified that may affect the outcome of the upcoming proceedings.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART I-ORGANIZATION OF COURTS

CHAPTER 5-DISTRICT COURTS

§144. Bias or prejudice of judge

The Southern District is petitioned to receive this filing with these considerations as the plaintiff
seeks redress in these courts as a last resort to resolve these issues that have deprived him of
his constitutional rights as outlined. (578 U. S. 2016)

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART IV-JURISDICTION AND VENUE

CHAPTER 87-DISTRICT COURTS; VENUE

§1406. Cure or waiver of defects

iil. STATEMENT OF CLAIM

According to the defense, the price of insurance doubled in a period of two quarters due to the
location of the insurance markets and the negotiations in our state that allowed these price
hikes. As a consumer, the only legal recourse for challenging this theory was to contact the
state who refused to intervene. The losses from this claim included personal transportation
insured by the defense due to an apparent report of negative activity to the auto lender. The
report appears to be in retaliation for an escalation of the complaint to include a claim of ADA
violations. (United States v. Microsoft)

15 USC COMMERCE AND TRADE

CHAPTER 1-MONOPOLIES AND COMBINATIONS IN RESTRAINT OF TRADE
§13. Discrimination in price, services, or facilities

(a) Price; selection of customers

(b) Burden of rebutting prima-facie case of discrimination

A. INSURANCE CLAIM REFERABLE TO ARBITRATION

Actions on behalf of the defense caused the plaintiff to file a complaint with his state Attorney
General of Mississippi regarding the egregious insurance sales practices on a specific account.
The plaintiff expressed concern that the negligence associated with the escalated grievance
was an example of some of the expressed concerns by Congress that affect the American
economy. (565U.S._ 2012)

15 USC COMMERCE AND TRADE
Ch, 20: REGULATION OF INSURANCE
§1011. Declaration of policy

3 of 9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 4 of 10

Congress clearly and intently left such matters to the state to ensure regulation of insurance
would not interfere with state law and application of certain federal laws. However, Congress
did not intend for matters that escape the conscious of the state enforcement officers, to permit
actions that violate federal law and infringe on the constitutional rights of Americans. (United
States v. Southeastern Underwriters 322 U.S.533 1944)

15 USC COMMERCE AND TRADE
Ch, 20: REGULATION OF INSURANCE

§1012. Regulation by State law; Federal law relating specifically to insurance;

B. FRAUD CLAIM REFERABLE TO ARBITRATION

The actions on behalf of the defense exposed actions that defrauded the plaintiff in an obvious
scheme to increase sales without adhering to basic consumer protections. The evidence in the
case will reveal the leadership with the company became aware of the actions that nearly
doubled the costs of goods for the plaintiff after purchase and then failed to honor the services
which caused the loss of property(vehicle insured). The defense was given a goad faith
opportunity to resolve the nonconformity identified in the product labeling. (679 U.S.___s- 2016)

15 USC COMMERCE AND TRADE
Ch. 39: FAIR PACKAGING AND LABELING PROGRAM
§1452. Unfair and deceptive packaging and labeling; scope of prohibition

C. FRAUD CLAIM REFERABLE TO ARBITRATION

The plaintiff will offer provide evidence that shows the actions involving the deceptive practices
have also been addressed by Congress for the purpose of intervention in these type
proceedings. Congress felt the abuse of consumers through fraud and telemarketing needed
legislation for prevention and enacted such. (569 U.S. 2013)

15 USC COMMERCE AND TRADE
Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE PREVENTION
§6101. Findings

This evidence will show the violations of these laws by the defense has indeed deprived the
plaintiff of his constitutional rights. Communications such as emails and recorded phone calls
will reveal the types of abuses and violations specifically outlined in these laws that caused the
plaintiff to seek damages in this jurisdiction as a matter of last resort. However, the defense
may also have evidence regarding policies and procedures that make such actions possible.

15 USC COMMERCE AND TRADE
Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE PREVENTION
§6102. Telemarketing rules

4of 9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 5 of 10

D. FRAUD CLAIM REFERABLE TO ARBITRATION

The good faith attempts to resolve issues prior to filing will be shown throughout the
communication with the parties involved. In addition to the previous violations resulting in the
deprivation of constitutional rights of the plaintiff, the defense has engaged in activity Congress
has found to have offered the American consumer an important channel of commerce in need of
consumer confidence for growth. (585 U.S._———- 2018)

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8401. Findings; declaration of policy

Some of the aggressive sales tactics that will be identified through discovery will reveal the type
of online marketing that directly affected the plaintiff's ability to provide the security ensured by
the constitution. The methods and actions are reviewable after such conduct continues to
threaten the economy as previously stated. The evidence will show this company has engaged
in conduct with this plaintiff that is unlawful and thereby threatening to the American economy if
allowed to persist unchecked. (682 U.S._ 2017)

15 USC COMMERCE AND TRADE
Ch. 110: ONLINE SHOPPER PROTECTION
§8403. Negative option marketing on the Internet

E. DISCRIMINATION DISABILITY REFERABLE TO ARBITRATION

Furthermore, in an official action that violates the Americans with Disabilities Act, the defense
escalated the grievances regarding sales fraud, overpricing, and egregious negligence that
threatened the property and health of the plaintiff. The escalation ended with email
communication with an individual named as the senior representative for the company. Upon
learning the transaction in question involved a transportation for a disabled person who needed
urgency in response, a specific individual was assigned by President and CEO Tricia Griffith.
However, several individuals began to refuse reasonable accommodations at the plaintiff
requests and no further communication with the president and ceo gained response. It was
then the plaintiff realized the company may view him as a liability upon the revelation of the
disability and chose to seek assistance through government rather than take health risks without
those reasonable accommodations previously requested. (554U.S. ss 2008)

42 USC THE PUBLIC HEALTH AND WELFARE
CHAPTER 126—EQUAL OPPORTUNITY FOR INDIVIDUALS WITH DISABILITIES
§12182. Prohibition of discrimination by public accommodations

iV. RELIEF
Insurance profits have opportunities in commerce with states that allow for agreements that do

not permit consumers to learn techniques in regulation of insurance prices. However, the
doubling of costs in less than a year is questionable and worthy of investigation and the lack of

5 of 9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 6 of 10

interest by the state is indicative of the power the insurance hold over the government and
therefore the consumer. This power being yielded at will as shown in this case and in the face
of the United States constitution with no recourse. (549 U.S. 2007)

15 USC COMMERCE AND TRADE
CHAPTER 1-MONOPOLIES AND COMBINATIONS IN RESTRAINT OF TRADE
§15h. Applicability of parens patriae actions

In anticipation of such complicated actions that threaten the American economy and protected
classes of American, Congress has also prescribed laws to ensure the constitutional rights of all
parties involved in controversy of amounts that exceed $75,000 have some form of recourse in
the district courts. These laws provide for relief in several forms which include compelling the
parties to arbitration. Therefore, the plaintiff petition is in support of a motion to compel such
arbitration in the matters outlined in this complaint between the parties. (586 U.S. 2019)

9 USC ARBITRATION
CHAPTER 1-GENERAL PROVISIONS
§6. Application heard as motion

The Southern District has been given the Authority to use discretion in the creation of remedies
in cases of actual controversy within its jurisdiction. The subject matter and complaint of bias in
the Northern District give cause for the plaintiff to file for proceedings in the South and pray the
court finds this remedy for want of jurisdiction to expedite adjudication. (665 U.S. 2012)

28 USC Ch. 151: DECLARATORY JUDGMENTS
JUDICIARY AND JUDICIAL PROCEDURE
PART VI—PARTICULAR PROCEEDINGS

Ch. 151: DECLARATORY JUDGMENTS

§2201. Creation of remedy

Plaintiff anticipates all issues outlined in the compiaint will be available for any orders involving
arbitration.Without objection from the plaintiff, the defense may be given an opportunity to object
to want of jurisdiction after service of the complaint. However, due to the designation of diversity
of citizenship, the court should not expect such occurrence to interrupt the proceedings in any
significant manner.

28 USC Ch. 151: DECLARATORY JUDGMENTS
JUDICIARY AND JUDICIAL PROCEDURE
PART VI—PARTICULAR PROCEEDINGS

Ch. 151: DECLARATORY JUDGMENTS

§2202. Further relief

in order to secure jurisdiction for the proceedings the federal rules of civil procedure are
available with tools that instruct courts on the management of cases involving multiple claims.

6 of 9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 7 of 10

The defense has violated Titles 15, and 42 in actions that deprived the plaintiff of his
constitutional rights identified through several sections of the complaint. A judgement on
jurisdiction concerning multiple claims would settle this matter if the court were to determine the
Southern District will incorporate these proceedings.

FEDERAL RULE OF CIVIL PROCEDURE

TITLE Vil. JUDGMENT

Rule 54. Judgment; Costs

(b) JUDGMENT ON MULTIPLE CLAIMS OR INVOLVING MULTIPLE PARTIES.

The court will be asked to use the powers granted by Congress and the United States
Constitution to enforce the laws that both protect the American economy and restore the
humane respectful treatment of all Americans including the plaintiff. As previously stated, the
protections in place have been ignored by the defense and the rules prescribed by this court
may continue to support these efforts of free markets with fair business and sales practices.

28 USC JUDICIARY AND JUDICIAL PROCEDURE
PART V-PROCEDURE

CHAPTER 131-RULES OF COURTS

§2071. Rule-making power generally

A. CORRESPONDING WITH SECTION II] STATEMENT OF CLAIM

Additional rules the court must employ for the prosecution of matters relating to title 15 vary
according to chapter and violation. However, violations involving insurance under this section
may be filed in the U.S. district courts for relief if damages occur that either act to boycott,
coercion, or intimidation as alleged in this complaint. As is with this complaint that utilizes the
civil litigation option presented by the state department of insurance who failed to properly
arbitrate these issues.(United States v. Southeastem Underwriters 322 U.S.533_ 1944)

15 USC COMMERCE AND TRADE

CHAPTER 20-REGULATION OF INSURANCE

§1013. Suspension until June 30, 1948, of application of certain Federal laws;
Sherman Act applicable to agreements to, or acts of, boycott, coercion, or
intimidation

15 USC COMMERCE AND TRADE
Ch. 93: INSURANCE
§6762. Right of action

7 of9
Case 3:19-cv-00343-HTW-LRA Document 1 Filed 05/16/19 Page 8 of 10

B. CORRESPONDING WITH SECTION Ill STATEMENT OF CLAIM

Violations of section 1452 of chapter 39 of title 15 prescribe remedies for enforcement that
consider cooperation with state authorities and supersede any and all laws of the state and
permit remedies employed under title 42. (565 U.S. 2012)

15 USC COMMERCE AND TRADE
Ch, 39: FAIR PACKAGING AND LABELING PROGRAM
§1456. Enforcement

C. CORRESPONDING WITH SECTION Ii] STATEMENT OF CLAIM

Violations of section 6102 of chapter 87 of title 15 prescribe remedies for actions by private
persons brought in U,S. District courts that may be used as a rulemaking guide for these
proceedings to ensure future compliance and examine the extent of damages caused to the
plaintiff in the transaction in dispute. (565 U.S... 2012)

15 USC COMMERCE AND TRADE
Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE PREVENTION
§6104. Actions by private persons

D. CORRESPONDING WITH SECTION Ill STATEMENT OF CLAIM

Violations of section 8403 of chapter 110 of title 15 prescribe remedies for actions by private
persons brought in U.S. District courts that may be used as a rulemaking guide for these
proceedings to ensure future compliance and examine the extent of damages caused to the
plaintiff in the transaction in dispute as in telemarketing claims. These also permit further action
in violation of title 42 (565 U.S. 2012)

15 USC COMMERCE AND TRADE
Ch. 110; ONLINE SHOPPER PROTECTION
§8404. Enforcement by Federal Trade Commission

E. CORRESPONDING WITH SECTION Ill STATEMENT OF CLAIM

Violations of section 12182 of chapter 126 of title 42 prescribe remedies for enforcement that
consider civil penalties associated with the defense actions that provide clear and convincing
evidence of intent to use the plaintiff disability as a basis for failing to provide a reasonable
accommodation for equitable treatment as a patron in a protected class. (554 U.S._—_—« 2008)

42 USC THE PUBLIC HEALTH AND WELFARE
CHAPTER 126—EQUAL OPPORTUNITY FOR INDIVIDUALS WITH DISABILITIES
§12188. Enforcement

The Mississippi Attorney General and the Mississippi Department of Insurance were informed of
the actions by the defense and chose not to investigate and suggested civil litigation to resolve
the dispute in accordance with state laws regarding government intervention. The U.S. Attorney
General is currently involved in litigation with the plaintiff and a failure to investigate this claim

8 of 3
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 9 of 10

should not impede the plaintiff's rights to seek damages in a case where constitutional rights
have been deprived. (547 U. S. 2006)

FEDERAL RULE OF CIVIL PROCEDURE
Rule 81. Applicability of the Rules in General; Removed Actions
(a) APPLICABILITY TO PARTICULAR PROCEEDINGS.

Therefore, the court is asked to compel arbitration In these proceedings In accordance
with rulemaking powers granted by Congress and the Constitution and Issue subpoenas
for attendance and records previously mentioned. The plaintiff does not anticipate a
lengthy trial at the expense of the government based on facts that can be easily proven
through documentary evidence. The defense has refused any further communication
with the plaintiff and therefore ensured an intent to continue to deprive constitutional
rights avallable to all Americans. This action will begin the process and is supported by
federal rules of civil procedure. (574U.S._—_s (2015)

FEDERAL RULE OF CIVIL PROCEDURE
Rule 37. Failure to Make Disclosures or to Cooperate in Discovery; Sanctions
(a) MOTION FOR AN ORDER COMPELLING DISCLOSURE OR DISCOVERY.

Finally, the plaintiff prays the court except the concepts laid out by the United States Congress
and the assurances found in the United States Constitution, The threats to a protected class of
vulnerable Americans and our great economy that supports human rights activities worldwide
expose us as hypocrites rather than promoting fair and equal treatment under the law. The
plaintiff prays the court respect this is a last resort to recover his constitutional rights after the
violations of law outlined in this complaint became the cause for what the plaintiff has
characterized as theft related to the taking of his personal vehicle. This vehicle was used mostly
for medical treatment and insured by the defendants. The auto-lender’s claim for recovery of
the property was based on the fraudulent and egregious actions outlined in this complaint and
continue to cause irreparable damages being sought by this action. (567 U.S. 2012)

The plaintiff believes he is entitled to the relief mentioned throughout this complaint and
in closing reminds the court that honoring this petition is in the best interest of the public
and reasonable as restated below.

1. Issue Summons ordering the defendants to appear before the court.

2. Order the defendants to submit a certified copy of the transcript and record,
including evidence regarding filing and processing of applications filed by plaintiff
for insurance coverage and consumer complaints with the government.

3. Grant any further relief as may be just and proper under the circumstances of the
case.

9 of 9
Case 3:19-cv-00343-HTW-LRA Document1 Filed 05/16/19 Page 10 of 10

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information, and
belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11. | agree to provide the Clerk’s Office with
any changes to my address where case—related papers may be served. | understand that my failure to keep a
current address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing:the 13th day of May 2019
Signature of Plaintiff s/Zorri N, Rush

Printed Name of Plaintiff zorriN. Rush

10 of 9
